NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0716n.06

                                         No. 14-3221                                FILED
                                                                               Sep 10, 2014
                         UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT

AMANDA A. MARTIN,                                      )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )
v.                                                     )
                                                       )
                                                               ON APPEAL FROM THE
THOMAS MAURER, Wayne County Sheriff, Sued              )
                                                               UNITED STATES DISTRICT
in His Official and Individual Capacities; WAYNE       )
                                                               COURT     FOR     THE
COUNTY          COMMISSIONERS;           LINDSAY       )
                                                               NORTHERN DISTRICT OF
BREITENSTINE; HOLLY YOST; JOEL MARMET,                 )
                                                               OHIO
Deputy, Sued in His Individual and Official            )
Capacities,                                            )
                                                       )
       Defendants-Appellees.                           )
                                                       )
                                                       )


       Before: SUTTON and KETHLEDGE, Circuit Judges; ROSENTHAL, District Judge.1

       KETHLEDGE, Circuit Judge. Amanda Martin appeals the dismissal of her 42 U.S.C.

§ 1983 claims against the Wayne County (Ohio) Commissioners and two Wayne County police

officers. The district court granted judgment on the pleadings to the defendants, holding that

Martin had failed to state a malicious-prosecution claim. We affirm.

                                               I.

       On February 14, 2009, Lindsay Breitenstine picked up Holly Yost in a Chevrolet

Cavalier. They drove to the home of Breitenstine’s ex-boyfriend, Tim Roerich. Breitenstine

parked in Roerich’s driveway, exited the car, broke open Roerich’s front door, and stole money

1
 The Honorable Lee H. Rosenthal, Judge for the Southern District of Texas, sitting by
designation.
No. 14-3221
Martin v. Maurer

and marijuana from the home. Breitenstine then returned to the car and drove away with Yost.

During the burglary, Dustin Wheeler was standing outside a house across the street. He saw the

Cavalier pull into Roerich’s driveway and observed a brown-haired woman in her early 20s,

about 5’3” in height, exit the car and go into Roerich’s house. Martin, the plaintiff here, is 5’8”

in height.

       Later, Breitenstine and Yost told police that Martin had participated in the burglary and

had accompanied Breitenstine into Roerich’s home. Deputy Joel Marmet went to Martin’s home

to investigate. Tim Martin—Martin’s father—told Deputy Marmet that his daughter had been

home with him when the burglary occurred. Tim Martin offered to provide a written statement,

but Marmet declined. Although four other family members were also present at the Martin

home, Marmet left without interviewing any of them. He did not investigate the burglary further.

       In March 2009, the Wayne County Prosecutor’s Office informed Marmet that it lacked

sufficient evidence to prosecute Martin for the burglary. The Prosecutor’s Office also suggested

to Marmet that he should find Martin and obtain her statement. Marmet did not try to locate

Martin, or to obtain additional evidence.

       In January 2010, Martin completed boot camp for the United States Marine Corps. That

same month, the Prosecutor’s Office presented evidence to a grand jury about the events of

February 14, 2009. The grand jury indicted Martin on one count of burglary. Thereafter, a judge

issued an arrest warrant for Martin. She was arrested in December 2010. After Martin’s arrest,

the Marine Corps dishonorably discharged her from service.

       Martin was tried for burglary in May 2011. Four of her family members—the ones

present at Martin’s home when Deputy Marmet interviewed Tim Martin—testified that she had

been home with her father on the day of the burglary. Wheeler testified that he had seen only


                                                -2-
No. 14-3221
Martin v. Maurer

two women at the scene of the burglary, neither of whom was Martin. After deliberating

35 minutes, the jury acquitted Martin.

       In May 2013, Martin sued Marmet, Wayne County Sheriff Thomas Maurer, and the

Wayne County Commissioners under 42 U.S.C. § 1983, claiming they had maliciously

prosecuted her. She also brought state-law claims. The district court granted the defendants

judgment on the pleadings on Martin’s malicious-prosecution claim and declined to exercise

supplemental jurisdiction over the state-law claims. This appeal followed.

                                                 II.

       We review de novo a district court’s grant of judgment on the pleadings under Rule

12(c). Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010). To survive a Rule 12(c) motion, a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. Id.

                                                 A.

       Martin first challenges the dismissal of her malicious-prosecution claim against Deputy

Marmet and Sheriff Maurer in their individual capacities. A malicious-prosecution claim under

§ 1983 has four elements: first, that the defendant “made, influenced, or participated” in the

decision to prosecute the plaintiff; second, that the prosecution lacked probable cause; third, that

the criminal proceeding caused a deprivation of the plaintiff’s liberty apart from the initial

seizure; and fourth, that the criminal proceeding resolved in the plaintiff’s favor. Sykes v.

Anderson, 625 F.3d 294, 308-09 (6th Cir. 2010) (internal quotations and punctuation omitted).

       We focus on the second element here. Martin was arrested on the burglary charge

following a grand jury indictment. Subject to one exception, a valid grand jury indictment

“conclusively determines the existence of probable cause.” See Robertson v. Lucas, 753 F.3d


                                                 -3-
No. 14-3221
Martin v. Maurer

606, 616 (6th Cir. 2014) (internal quotation marks omitted). The exception applies when the

defendants knowingly present false testimony to the grand jury. Id. Here, there is no allegation

that Marmet or Maurer presented false testimony to the grand jury to obtain the indictment. The

indictment therefore established probable cause for Martin’s prosecution, and her malicious-

prosecution claim fails.

       Martin offers three reasons why she thinks Deputy Marmet and Sheriff Maurer are

potentially liable nonetheless. First, Martin argues that the officers withheld “crucial exculpatory

evidence” from the grand jury, including the statements of Wheeler and Tim Martin. But the

government has no duty to provide potentially exculpatory evidence to the grand jury. See

United States v. Angel, 355 F.3d 462, 475 (6th Cir. 2004). So this argument fails.

       The second argument is similar: that Deputy Marmet and Sheriff Maurer withheld this

exculpatory evidence “from the prosecution during the pendency of the criminal case.” But this

allegation is absent from Martin’s complaint; and Federal Rule of Civil Procedure 8 requires the

plaintiff’s complaint to “give the defendant fair notice of what the claim is and the grounds upon

which it rests.” See Robertson, 753 F.3d at 623 (internal quotation marks omitted). Thus, this

argument also fails.

       Finally, Martin argues that, after she was indicted, Deputy Marmet and Sheriff Maurer

failed to obtain exculpatory evidence that was readily available and that would have eliminated

probable cause for prosecuting her. Specifically, she says that Marmet failed to show Wheeler a

photo array with her photograph, failed to interview Martin’s alibi witnesses or Martin herself,

failed to search the crime scene for evidence, and failed to investigate the accuracy of Yost’s and

Breitenstine’s statements. But once probable cause is established—here, by the grand jury

indictment—the police have no constitutional duty to investigate further or to seek potentially


                                                -4-
No. 14-3221
Martin v. Maurer

exculpatory evidence. See Ahlers v. Schebil, 188 F.3d 365, 371-72 (6th Cir. 1999). Deputy

Marmet’s investigation did not violate Martin’s constitutional rights.

                                                  B.

       Martin also challenges the dismissal of her Monell claim against the Wayne County

Commissioners and Maurer and Marmet in their official capacities.             Under Monell, a

municipality can be liable under § 1983 when an official “policy or custom” caused a violation

of the plaintiff’s constitutional rights. See Monell v. Dep’t of Soc. Servs. of City of N.Y.,

436 U.S. 658, 694-95 (1978).        A municipality cannot be liable under Monell absent an

underlying constitutional violation.     Robertson, 753 F.3d at 622.     Here, because Martin’s

complaint failed to state a constitutional violation, the district court correctly held that her

Monell claim likewise fails.

       Martin responds that Moldowan v. City of Warren, 578 F.3d 351, 394 n.20 (6th Cir.

2009), supports her position that a municipality can be liable under Monell absent a

constitutional violation by one of its employees. But Martin misreads this case. Our decision in

Moldowan—and specifically the footnote upon which Martin relies—does not say that a plaintiff

can proceed with a Monell claim even absent a constitutional violation. Rather, we merely said

that, on the record before us in that appeal, the absence of a constitutional violation by one

officer left open the possibility of a violation by another. Id.

       One can certainly sympathize with Martin’s distress regarding the consequences of her

prosecution. But her complaint does not describe a violation of federal law, and thus she has no

remedy under §1983. The district court’s judgment is affirmed.




                                                 -5-